NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUDIE THOMAS,                                   No.    20-55133

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02791-BAS-NLS

 v.
                                                MEMORANDUM*
QUALITY LOAN SERVICE
CORPORATION

                Defendants-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                           Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Rudie Thomas appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims related to nonjudicial foreclosure

proceedings against his home. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Dougherty v. City of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Covina, 654 F.3d 892, 897 (9th Cir. 2011). We affirm.

      The district court properly dismissed Thomas’s action because Thomas

failed to allege facts sufficient to state a plausible claim for relief. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (“A pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not do.’”)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see also Cal. Civ.

Code § 2924(a)(6) (a substituted trustee is authorized to initiate foreclosure

proceedings); U.S. ex rel. Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1174 (9th

Cir. 2006) (setting forth elements for a claim under the False Claims Act); L.A.

Cty. Bar Ass’n v. Eu, 979 F.2d 697, 703 (9th Cir. 1992) (declaratory relief claim

requires an “autonomous and independent dispute” of “vital importance” (citation

and internal quotation marks omitted)).

      We reject as unsupported by the record Thomas’s contention that defendant

was not validly substituted as the trustee under the Deed of Trust.

      AFFIRMED.




                                            2                                     20-55133